[Cite as State v. Mack, 2017-Ohio-7417.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                Plaintiff-Appellee,              :
                                                                     No. 16AP-680
v.                                               :                 (C.P.C. No. 94CR-201)

Levio D. Mack,                                   :            (REGULAR CALENDAR)

                Defendant-Appellant.             :


                                           D E C I S I O N

                                     Rendered on August 31, 2017


                On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                Walton, for appellee.

                On brief: Levio D. Mack, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Defendant-appellant,          Levio    D.   Mack,    pro   se,   appeals     from   a
September 12, 2016 judgment of the Franklin County Court of Common Pleas denying
appellant's motion for sentencing. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant confessed to having shot the victim, Edgar Pettus, while robbing
him and then attempting to start a fire to hide the evidence. On January 14, 1994,
appellant was indicted on the following charges: Count 1 of the indictment, aggravated
murder with two capital specifications and one firearm specification; Count 2 of the
indictment, aggravated robbery with three specifications; Count 3 of the indictment,
aggravated robbery with one specification; and Count 4 of the indictment, aggravated
arson with one specification.
        {¶ 3} On May 31, 1994, appellant entered guilty pleas to a stipulated lesser
included offense of Count 1 of the indictment, aggravated murder without the capital
No. 16AP-680                                                                              2

specifications but with the firearm specification, and Count 3 of the indictment,
aggravated robbery without the specification. The trial court's judgment entry stated, in
pertinent part:
              The Court finds that on May 31, 1994, the Defendant entered
              pleas of guilty to the stipulated lesser included offense of
              Count One of the indictment, to wit: Aggravated Murder
              without death specifications, but with firearm specification in
              violation of R.C. 2903.01, a Felony of the First degree; and to
              Count Three of the indictment, to wit: Aggravated Robbery
              without specification in violation of R.C. 2911.01, a Felony of
              the First degree, and was found guilty of said charges by the
              Court.

(Emphasis added.) (June 1, 1994 Jgmt. Entry at 1.)
       {¶ 4} The trial court imposed a sentence of 20 years to life with respect to the
aggravated murder charge, 3 additional years as to the firearm specification, and 6 to 25
years on the aggravated robbery charge. All prison terms were ordered to be served
consecutively. Eventually, appellant filed a direct appeal and this court affirmed. State v.
Mack, 10th Dist. No. 94APA07-992 (Aug. 10, 1999).
       {¶ 5} In the years that followed appellant's conviction, he has filed a number of
motions that the trial court has construed as petitions for postconviction relief. As
relevant to this appeal, on September 13, 2013, appellant filed a "MOTION FOR
ISSUANCE OF A FINAL APPEALABLE ORDER." On October 1, 2013, the trial court
overruled the motion as untimely, barred by res judicata, and otherwise lacking merit.
Appellant filed a timely notice of appeal and this court affirmed. State v. Mack, 10th Dist.
No. 13AP-887, 2014-Ohio-1648.
       {¶ 6} On October 22, 2015, appellant filed a motion for sentencing, arguing that
the trial court's sentencing entry of June 1, 1994 was void because the entry clearly and
erroneously stated that aggravated murder was "a Felony of the First degree," and for
failing to indicate the sequence in which the consecutive sentences were to be served.
       {¶ 7} On September 12, 2016, the trial court denied appellant's motion. The trial
court noted that:
              Defendant argues that his sentence is void and as a result, he
              is entitled to be resentenced. His argument hinges on the fact
              that the Judgment Entry erroneously classified Aggravated
              Murder in violation of R.C. 2903.01 as "a Felony of the First
No. 16AP-680                                                                                     3

               degree," when in fact Aggravated Murder is an unspecified
               felony.

               ***

               The record clearly establishes that the inclusion of "a Felony
               of the First Degree" in the Judgment Entry was an erroneous
               clerical error.

               Moreover, the Court finds that res judicata bars Defendant
               from now seeking to vacate his judgment and have a new
               sentencing hearing. It is well-established that "[a] void
               judgment is a nullity and open to collateral attack at any
               time." Lingo v. State, 138 Ohio St.3d 427, 2014-Ohio-1052, 7
               N.E.3d 1188, ¶ 46. However, the Judgment Entry in this case
               constitutes a voidable judgment on the grounds that it
               contains a clerical mistake. Therefore, res judicata bars
               Defendant from raising this argument for the first time.
               Defendant failed to raise this issue on direct appeal and he
               failed to raise it during any subsequent Motions before this
               Court. Accordingly, Defendant's contention is barred by the
               doctrine of res judicata.

(Emphasis sic.) (Sept. 12, 2016 Entry Denying Defendant's Mot. at 2-4.) The trial court
then denied appellant's motion and stated that, pursuant to Crim.R. 36, the court would
issue a judgment entry nunc pro tunc to correct the clerical error.1
       {¶ 8} In addition, on August 23, 2016, appellant filed a motion for shock
probation pursuant to R.C. 2929.201, which the trial court construed as a motion for
judicial release under R.C. 2929.20. On September 14, 2016, the trial court denied
appellant's motion. Appellant did not file a notice of appeal of the September 14, 2016
decision.
       {¶ 9} On September 27, 2016, appellant filed a notice of appeal, noting specifically
that he was appealing the September 12, 2016 judgment of the trial court.
II. ASSIGNMENTS OF ERROR
       {¶ 10} Appellant's three assignments of error are lengthy, and at times difficult to
follow. However, we will briefly summarize. In assignment of error one, appellant asserts
that he is entitled to re-sentencing, based upon his claim that the June 1, 1994 judgment
1 On November 3, 2016, the trial court filed an amended nunc pro tunc judgment entry correcting
paragraph two of the June 1, 1994 judgment entry by removing the reference to the aggravated murder
charge as being a "Felony of the First degree."
No. 16AP-680                                                                                              4

entry was void. In assignment of error two, appellant argues that the Ohio Department of
Rehabilitation      and    Correction      ("ODRC")       should      be    held    in   contempt       for
"unconstitutionally" altering, amending, or modifying his life sentence to "888" years in
prison. In assignment of error three, appellant asserts that the trial court violated due
process and/or equal protection by recasting his motion for shock probation as a motion
for judicial release.
III. ASSIGNMENT OF ERROR ONE—BARRED BY RES JUDICATA
         {¶ 11} In his first assignment of error, appellant asserts that he is entitled to
sentencing or re-sentencing, based on his claim that the June 1, 1994 judgment entry was
void. His argument hinges on the fact that the judgment entry erroneously classified
aggravated murder in violation of R.C. 2903.01 as "a Felony of the First degree," when in
fact aggravated murder is an unspecified felony. In addition, appellant argues that the
sequence with which the sentences were to be served was contrary to law, and thus void
by operation of law.2 Appellant's argument is barred by res judicata, and otherwise lacks
merit.
         {¶ 12} Appellant could have raised all of the arguments contained in his motion
during his direct appeal, which he did not do. Res judicata bars any claim that appellant
could have raised in the trial court before conviction or on appeal after conviction. State v.
Perry, 10 Ohio St.2d 175 (1967). In Perry, the Supreme Court of Ohio stated:
                Under the doctrine of res judicata, a final judgment of
                conviction bars a convicted defendant who was represented by
                counsel from raising and litigating in any proceeding except
                an appeal from that judgment, any defense or any claimed
                lack of due process that was raised or could have been raised
                by the defendant at the trial, which resulted in that judgment
                of conviction, or on an appeal from that judgment.



2 Appellant consistently misconstrues the nature of a life sentence. Appellant argues that his sentence for
aggravated murder of 20 years to life means "not less than twenty years and not more than life," and that
he has a due process and equal protection guarantee of his release prior to his death. (Appellant's brief at
6.) Appellant overlooks that on June 1, 1994, appellant and his counsel signed an entry of guilty plea that
states that the prison term for the aggravated murder charge would be "20 years as a minimum up to a
maximum of life imprisonment." (June 1, 1994 Entry of Guilty Plea.) A life sentence is a "sentence that
imprisons the convicted criminal for life." Black's Law Dictionary (10th Ed.2014). We construe a "life
sentence * * * to mean a sentence which has a statutory maximum of life imprisonment." State v. Smith,
89 Ohio App.3d 497, 500 (10th Dist.1993). As such, a life sentence maximum term imprisons a convicted
criminal until they are no longer alive.
No. 16AP-680                                                                                5

(Emphasis sic.) Id. at paragraph nine of the syllabus. Complaints about the trial court's
judgment entry and other supposed legal errors could have been raised in appellant's
direct appeal. Appellant did not raise any issues regarding whether or not aggravated
murder was a first degree felony, or the sequence in which his sentence was to be served.
As such, res judicata now bars this claim. See also State v. Szefcyk, 77 Ohio St.3d 93, 95
(1996).
       {¶ 13} Even if appellant's claim was not barred by res judicata, his argument still
lacked merit. " 'In general, a void judgment is one that has been imposed by a court that
lacks subject-matter jurisdiction over the case or the authority to act. Unlike a void
judgment, a voidable judgment is one rendered by a court that has both jurisdiction and
authority to act, but the court's judgment is invalid, irregular, or erroneous.' " State v.
Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, ¶ 6, quoting State v. Payne, 114 Ohio St.3d
502, 2007-Ohio-4642, ¶ 27. Crim.R. 36 provides that "[c]lerical mistakes in judgments,
orders, or other parts of the record, and errors in the record arising from oversight or
omission, may be corrected by the court at any time."
       {¶ 14} The trial court found that the record clearly establishes that the inclusion of
"a Felony of the First degree" in the judgment entry was an erroneous clerical error. The
trial court noted that appellant was indicted for aggravated murder, and his signed guilty
plea states that he pled "[g]uilty to the stipulated lesser included offense of Count 1 of the
indictment, to wit, Aggravated Murder, 2903.01 R.C., without death specifications." (June
1, 1994 Entry of Guilty Plea.) The trial court also reviewed the transcript from the May 31,
1994 plea hearing and found that appellant entered into a plea to the same. (Sept. 12,
2016 Entry Denying Def.'s Mot. at 3.)         Accordingly, there was competent, credible
evidence to show that the trial court's misclassification of Count 1 of the indictment
constitutes a clerical error.
       {¶ 15} As found by the trial court, the sentencing entry was voidable, not void. Res
judicata "bars attacks on voidable judgments but not void judgments." State v. Mack, 10th
Dist. No. 13AP-884, 2014-Ohio-1648, ¶ 7.
       {¶ 16} Based on the foregoing, appellant's first assignment of error is overruled.
No. 16AP-680                                                                             6

IV. ASSIGNMENT OF ERROR TWO – NOT PROPERLY RAISED
       {¶ 17} In his second assignment of error, appellant argues that ODRC should be
held in contempt for "unconstitutionally" altering, amending, or modifying his life
sentence to "888" years in prison. (Appellant's brief at 9-10.)
       {¶ 18} Appellant attached an unauthenticated document to his appellant's brief,
purportedly from the ODRC. This document is not part of the record in this appeal. This
document, if it is authentic, shows that appellant's minimum sentence for aggravated
murder is 20, and maximum sentence is 888.88. It also shows that the minimum
sentence for aggravated robbery is 6 years with a maximum of 25. It states that the
aggregate sentence is "3 Gun + 26.00 – Life."
       {¶ 19} Appellant never raised this argument with the trial court, and instead raises
a constitutional argument for the first time on appeal, which is improper. See State v.
Harris, 10th Dist. No. 15AP-683, 2016-Ohio-3424, ¶ 74 (constitutional argument raised
for the first time on appeal "need not be heard" by reviewing court), citing State v.
Douglas, 10th Dist. No. 09AP-111, 2009-Ohio-6659, quoting State v. Awan, 22 Ohio St.3d
120 (1986).
       {¶ 20} Second, appellant's argument relies upon material that was never
presented to the trial court, and is therefore outside the record, which is also improper.
State v. Ishmail, 54 Ohio St.2d 402 (1978), paragraph one of the syllabus ("A reviewing
court cannot add matter to the record before it, which was not part of the trial court's
proceedings, and then decide the appeal on the basis of the new matter.").
       {¶ 21} Even if the merits are considered, and it is assumed that the ODRC
document attached to appellant's brief is a true and accurate copy of an actual record
maintained by ODRC, his argument fails. The state argues that "[i]t appears that, for
whatever reason, the system used by ODRC converts the maximum possible sentence for
a life term into the numerical equivalent of 888.88 years. But, the form also clearly
recognizes that the minimum prison term for aggravated murder is 20 years, so ODRC's
routine bookkeeping process to apparently designate an infinite number as 888.88 did
not 'alter, amend, or modify' defendant's sentence in any manner whatsoever." (Appellee's
brief at 8.) We agree with the state. In addition, the document clearly shows that the
No. 16AP-680                                                                               7

aggregate sentence is the 3-year gun specification plus the minimum sentence for the
aggravated murder (20), and for the aggravated robbery (6), to life.
        {¶ 22} Accordingly, appellant's second assignment of error is overruled.
V. ASSIGNMENT OF ERROR THREE—COURT LACKS JURISDICTION
        {¶ 23} In his third assignment of error, appellant asserts that the trial court
committed some type of due process and/or equal protection violation by recasting his
motion for shock probation as a motion for judicial release.
        {¶ 24} We note that the trial court does not state why it chose to review appellant's
motion under the judicial release statute, R.C. 2929.20, rather than newly re-enacted
shock probation statute, R.C. 2929.201. In any event, appellant's argument fails for
multiple reasons.
        {¶ 25} Firstly, the trial court's judgment entry recasting and denying appellant's
motion for shock probation was filed on September 14, 2016. Appellant's notice of appeal
is specifically limited to the September 12, 2016 judgment entry, denying his motion for
"sentencing." As a result, this court lacks jurisdiction to entertain appellant's argument,
as it relates to a judgment he never appealed. See App.R. 4(A)(1) (noting that a party
wishing to appeal from an order that is final "shall file the notice of appeal required by
App.R. 3 within 30 days of that entry").
        {¶ 26} Secondly, even if this court had jurisdiction, a motion denying shock
probation is not a final, appealable order. State v. Coffman, 91 Ohio St.3d 125, 126 (2001).
Coffman also "requires the dismissal of orders denying judicial release pursuant to R.C.
2929.20." State v. Schlosser, 2d Dist. No. 26888, 2016-Ohio-731, ¶ 4. The Schlosser court
also held:
               We discern no relevant difference between the new statute
               and its predecessor that would permit us to read into it a right
               of appeal that did not previously exist. Coffman at 127 ("In
               matters of probation and parole, we have steadfastly refused
               to recognize a right of appeal absent a clear directive from the
               General Assembly that an appeal may be prosecuted"). We
               conclude that the denial of a motion for shock probation
               under R.C. 2929.201, like the denial of a motion under R.C.
               2947.061, is not a final appealable order.

Id. at ¶ 6.
No. 16AP-680                                                                              8

      {¶ 27} Finally, R.C. 2929.201 states in relevant part:
             Notwithstanding the time limitation for filing a motion under
             former section 2947.061 of the Revised Code, an offender
             whose offense was committed before July 1, 1996, and who
             otherwise satisfies the eligibility criteria for shock probation
             under that section as it existed immediately prior to July 1,
             1996, may apply to the offender's sentencing court for shock
             probation.

      {¶ 28} The 1996 version of R.C. 2947.061 specifically stated that shock probation
"does not apply to a defendant who is sentenced for the commission of an aggravated
felony of the first, second, or third degree." In this case, appellant was convicted of
aggravated robbery, a first degree felony. As such, appellant is not eligible for shock
probation.
      {¶ 29} This court lacks jurisdiction as to appellant's third assignment of error.
VI. DISPOSITION
      {¶ 30} Based on the foregoing, appellant's first and second assignments of error
are overruled. This court lacks jurisdiction as to appellant's third assignment of error.
Therefore, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.
                          BROWN and BRUNNER, JJ., concur.
                                _________________